internal_revenue_service department of the treasury number release date index number s washington dc person to contact telephone number refer reply to cc fip plr-100302-03 date date legend taxpayer target state a year year year year year year year dear this responds to your request for our consent to taxpayer’s revocation of its election under sec_831 to be taxed only on its investment_income effective for year taxpayer is a calender year mutual property insurance association operating continuously in state a since year and incorporated in that state since year the risks taxpayer assumes are generally limited to coverage against the loss of or damage to property taxpayer elected to be taxable only on its investment_income under sec_831 for the tax years beginning on january of year target prior to the january of year was a mutual property insurance_company organized under state a law target generally limited the risks it assumed to coverage against losses to property from january of year through the end of year target for federal_income_tax purposes was a non-life insurance_company exempt from taxation under sec_501 because its net written premiums or if greater direct written premiums for these taxable years did not exceed dollar_figure on january of year target merged into taxpayer under the laws of state a sec_831 provides generally that insurance_companies other than life_insurance_companies are taxed on their taxable_income sec_831 allows certain small non-life insurance_companies to elect to be taxed on their taxable_investment_income only this election is found under sec_831 and a company is eligible to make the election if as provided in sec_831 its net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure once the election is made the company’s taxable_investment_income is computed under sec_834 at the time taxpayer made the sec_831 election in year the make-up of the types of policies that taxpayer was writing was predominately farm policies with the reduction of the number of farms in state a taxpayer’s current writings are growing towards homeowner and light commercial agricultural policies a light commercial agricultural policy involves such situations as a farmer operating a farm implement repair shop on his farm in order to increase his revenue such coverage presents additional risk as compared to a traditional property policy the risk limits of the policies written have increased over the years since taxpayer filed its election specifically taxpayer’s average risk quadrupled since year at the time taxpayer made the sec_831 election for year it was only allowed to write insurance in counties within state a in contrast in year taxpayer amended its charter such that it could insure property in any county in state a provided it received permission from the state a insurance commissioner currently taxpayer can insure property in counties in state a insuring a farm implement repair shop requires not only insurance for the farm buildings but also for any farm equipment that may be damaged while being repaired for example a normal farm policy would not cover a combine that was damaged by a fire while the combine was in the custody and care of the insured for repairs in fact a normal farm policy would specifically exclude such coverage at the beginning of year target merged with taxpayer nearly doubling the number of policyholders of the combined entity measured by year-end year figures compared with year-end year figures the merger resulted in an increase of in gross premiums a increase in gross assets and a increase in taxable_investment_income as a result of the merger taxpayer had to adopt the broadest policy provisions that were previously issued by either target or taxpayer more perils of coverage are now included as standard coverage under the new taxpayer policies particularly in the area of farm personal_property coverage the discounts on the new homes homes less than years of age preferred property discounts and higher deductible credits that were offered by one company but not the other must now be applied to the new taxpayer policies the rate structures of both target and taxpayer were combined allowing the lowest rate for similar risks to be changed so that policyholders did not suffer higher premiums as a result of the merger further under taxpayer’s present and future reinsurance contracts it will have to purchase more facilitative reinsurance due to the size of risks that are encounter on today’s farmsteads taxpayer submitted data for the five taxable years prior to year comparing its actual tax results as an electing company under sec_831 with the tax results that taxpayer would have had if it had not made the election further taxpayer represents that it will not make an election under sec_831 to be taxed on only its investment_income for any of the first five taxable years following the year year to which the consent relates section f of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 a ii which states the election under clause ii shall apply to the taxable_year for which made and for all subsequent years for which the requirements of clause i are met such election once made may be revoked only with the consent of the secretary in making the change congress indicated that in adopting the amendment it intended that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer did not have net operating losses rather it is intended that the election be a simplification measure for small companies h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess as indicated above taxpayer has shown that since the time it made the election to be taxed only on its investment_income in year the nature of its business has changed substantially in view of the foregoing taxpayer requests that consent be granted to the revocation to its sec_831 election provided that taxpayer has not postponed the securing of reinsurance on its risks or any other underwriting expense item in anticipation of securing our consent to its revocation consent is hereby granted to the revocation of taxpayer’s sec_831 election effective for year no opinion is expressed under other sections of the code and income_tax regulations that may also be applicable this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which the consent is granted and the next succeeding five taxable years pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products cc
